UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period from to 000-53673 (Commission file No.) NetREIT, Inc. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization 33-0841255 (I.R.S. employer identification no.) 1282 Pacific Oaks Place, Escondido, California 92029 (Address of principal executive offices) (760) 471-8536 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x. At August 13, 2012, registrant had issued and outstanding15,503,302 shares of its common stock, $0.01 par value. EXPLANATORY NOTE The sole purpose of this amendment to NetREIT, Inc. Quarterly Report on Form 10-Q (the “Form 10-Q”) for the period ended June 30, 2012, as filed with the Securities and Exchange Commission onAugust 14, 2012, is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Index Page Part I. FINANCIAL INFORMATION: Item 1. FINANCIAL STATEMENTS: Condensed Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31,2011 2 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statements of Shareholders’ Equity for the Six Months Ended June 30, 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30,(unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 59 Item 4T. Controls and Procedures 59 Part II. OTHER INFORMATION 60 Item 1. Legal Proceedings 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 3. Defaults Upon Senior Securities 61 Item 4. Mine Safety Disclosures 61 Item 5. Other Information 61 Item 6. Exhibits 61 Signatures 62 1 Part I. FINANCIAL INFORMATION Item 1. Financial STATEMENTS NetREIT, Inc. and Subsidiaries Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS Real estate assets and lease intangibles, net $ $ Mortgages receivable and interest Cash and cash equivalents Restricted cash Other real estate owned Other assets, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Mortgage notes payable $ $ Accounts payable and accrued liabilities Dividends payable Total liabilities Commitments and contingencies Shareholders’ equity: Convertible series AA preferred stock, $0.01 par value, $25 liquidating preference, shares authorized: 1,000,000;no shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively — — Convertible series 6.3% preferred stock, $0.01 par value, $1,000 liquidating preference, shares authorized: 10,000;1,649 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively 16 16 Common stock series A, $0.01 par value, sharesauthorized: 100,000,000; 15,503,302 and 15,287,998 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Common stock series B, $0.01 par value, shares authorized: 1,000; no shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively — — Additional paid-in capital Dividends in excess of accumulated losses ) ) Total shareholders’ equity before noncontrolling interest Noncontrolling interest Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. 2 NetREIT, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Three months ended, Six months ended, Rental income $ Fee and other income Costs and expenses: Rental operating costs General and administrative Depreciation and amortization Total costs and expenses Income from operations Other income (expense): Interestexpense (1,071,686 ) (767,723 ) (2,053,170 ) (1,496,087 ) Interest income Gain (loss) on sale of real estate (24,487 ) Total other expense, net (996,568 ) (686,516 ) (1,913,611 ) (1,472,983 ) Net loss before noncontrolling interests (341,034 ) (580,202 ) (804,478 ) (1,043,086 ) Income attributable to noncontrolling interests Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Loss per common share - basic and diluted: $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted (1) (1) Data is adjusted for a 5% stock dividend declared in December 2011. See notes to condensed consolidated financial statements. 3 NetREIT, Inc. and Subsidiaries Condensed Consolidated Statements of Shareholders’ Equity For the Six Months Ended June 30, 2012 Convertible Addit- Dividends Total Series 6.3% ional In Excess of NetREIT, Inc Non-cont- Preferred Stock Common Stock Paid-in Accumlated Shareholders’ rolling Shares Amount Shares Amount Capital Losses Equity Interests Total Balance, December 31, 2011 $
